GRAVES, Presiding Judge.
Appellant was convicted of the theft of property over the value of fifty dollars, and sentenced to confinement in the state penitentiary for a term of two years.
There are no bills of exception in the record. However, a statement of facts is present which was filed in the trial court on November 9, 1953. Notice of appeal was given on August 5, 1953. It is evident that more than ninety days had elapsed after notice of appeal was given until the statement of facts was filed in the lower court. Article 759a, Section 4, C.C.P., provides that the statement of facts shall be filed within ninety days after notice of appeal has been given. Since the statement of facts in this instance was not filed within the ninety days, same will not be considered by us. See Teague v. State, Tex.Civ.App., 253 S.W.2d 276; and Hall v. State, Tex.Cr.App., 263 S.W.2d 563.
All matters of procedure herein appear to be regular.
The judgment of the trial court is therefore affirmed.